Citation Nr: 1444294	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  11-13 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD. 

3.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for bladder cancer with removal of bladder. 

4.  Entitlement to service connection for bladder cancer with removal of bladder, to include as due to nicotine addiction caused by a psychiatric disorder. 

5.  Entitlement to service connection for calcaneal spur, right foot.
 
6.  Entitlement to service connection for a left foot condition. 

7.  Entitlement to service connection for right hip degenerative joint disease.

8.  Entitlement to service connection for left hip joint space narrowing and juxta-articular sclerosis. 

9.  Entitlement to service connection for cervical  spine condition, to include degenerative joint disease C5-6 and C7 (claimed as a neck condition). 

10.  Entitlement to service connection for degenerative changes of the thoracic lumbar junction (claimed as a low back condition).

11.  Entitlement to service connection for a left ankle condition (claimed as arthritis, left ankle with bone chip).

12.  Entitlement to service connection for erectile dysfunction, to include as secondary to bladder cancer. 

13.  Entitlement to service connection for recurrent urinary tract infections, to include as secondary to bladder cancer.

14.  Entitlement to service connection for kidney stones, to include as secondary to bladder cancer.

15.  Entitlement to service connection for small bowel obstruction due to adhesions with ileostomy, to include as secondary to bladder cancer.

16.  Entitlement to service connection for gout, to include as secondary to ileal diversion necessitated by bladder cancer.

17.  Entitlement to service connection for hypertension, to include as secondary to service-connected coronary artery disease and/or a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to June 1973.

These matters come before the Board of Veterans' Appeals (Board) from February 2010 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office) in Denver, Colorado.

In March 2014, the Veteran testified before the undersigned Veterans Law Judge at a video hearing.  A transcript of the proceeding is associated with the electronic claims file.

The issues of entitlement to service connection for a low back condition, entitlement to service connection for a cervical spine condition, entitlement to service connection for a left ankle condition, entitlement to service connection for bladder cancer, entitlement to service connection for erectile dysfunction, entitlement to service connection for recurrent urinary tract infections, entitlement to service connection for kidney stones, entitlement to service connection for small bowel obstruction, entitlement to service connection for gout and entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an October 1996 rating decision, the RO denied service  connection for PTSD and depression; the Veteran did not appeal and the decision became final in October 1997.

2.  Evidence received since the October 1996 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD, and raises a reasonable possibility of substantiating the claim.

3.  In an December 1996 rating decision, the RO denied service connection for bladder cancer; the Veteran did not appeal and the decision became final in December 1997.

4.  Evidence received since the December 1996 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for bladder cancer, and raises a reasonable possibility of substantiating the claim.

5.  The Veteran has a current diagnosis of PTSD that conforms to the DSM-IV criteria; it is at least as likely as not that the Veteran's PTSD was caused by his confirmed in-service stressors.

6.  The Veteran participated in at least 80 parachute jumps during active service between 1972 and 1973.

7.  Calcaneal spur, right foot did not have its onset in active service and is not the result of an injury to the right foot sustained in active service.

8.  The Veteran does not currently have a diagnosis of a left foot condition.

9.  Degenerative joint disease (DJD) of the right hip did not have its onset in active service and is not the result of an injury to the right hip sustained in active service; DJD of the right hip did not manifest itself within one year of separation from active service.
10.  Left hip joint space narrowing and juxta-articular sclerosis did not have its onset in active service and is not the result of an injury to the left hip sustained in active service.


CONCLUSIONS OF LAW

1. The October 1996 rating decision is final; new and material evidence has been received and the claim seeking service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2. The December 1996 rating decision is final; new and material evidence has been received and the claim seeking service connection for bladder cancer is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3. The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

4.  The criteria for service connection for calcaneal spur, right foot have not been met.  38 U.S.C.A. §§ 101(16), 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

5.  The criteria for service connection for a left foot condition have not been met.  38 U.S.C.A. §§ 101(16), 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

6.  The criteria for service connection for right hip degenerative joint disease have not been met.  38 U.S.C.A. §§ 101(16), 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

7.  The criteria for service connection for left hip joint space narrowing and juxta-articular sclerosis have not been met.  38 U.S.C.A. §§ 101(16), 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, in August 2009 and March 2011 pre-adjudication letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, including what he needed to provide and what would be obtained by VA.  The March 2011 letter also informed him of the information necessary to reopen a claim that was denied in a previous RO decision that became final. 

VA also obtained relevant records, to include the Veteran's service treatment records to the extent available, VA treatment records and private treatment records.  The Veteran has not identified any outstanding records  involving the claims decided herein, that have not been obtained.  Notably, as explained further below, many of the Veteran's service records are classified because he was part of a Special Forces Unit in the early 1970s that performed classified missions.  The Board finds that the RO has satisfied its duty to assist the Veteran in demonstrating the nature of his service and locating the records and information that is able to be obtained.

The VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Veteran was afforded orthopedic examinations in January 2010 and a psychological examination in December 2011.  The Board finds that the examinations were adequate and provide sufficient detail so that the Board can perform a fully informed evaluation of the claims decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was provided the opportunity to meaningfully participate in the development of his claim.  He did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Based on the foregoing, the Board concludes that no further assistance to the Veteran with the development of the evidence is required. 

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

III. Psychiatric Disorder: New & Material Evidence

The Veteran initially filed a claim for service connection for PTSD and depression in July 1996 that was denied in October 1996. He did not appeal and the October 1996 decision became final.  Thereafter, in December 2010, the Veteran filed for service connection for a mental health condition to include depression, anxiety and PTSD.

In a July 2010 e-mail from a VA Liaison officer to U.S. Special Operations Command, it was indicated that a response had been received from the USASOC Command at Fort Bragg regarding the Veteran's service as a medical specialist in the Special Forces and that the Veteran's stressors were confirmed.  In addition, April 2012 and February 2013 statements from a private psychologist indicate the Veteran currently has a diagnosis of PTSD that conforms to the DSM-IV criteria and it is at least as likely as not related to service.  This evidence is not cumulative or redundant of the evidence of record in October 1996, and raises a reasonable possibility of substantiating the claim by providing a diagnosis of PTSD and raising the possibility that PTSD is related to verified in-service stressors.  Accordingly, the Board determines that there is new and material evidence sufficient to reopen the Veteran's service connection claim. 

IV. Bladder Cancer: New & Material Evidence

The Veteran initially filed a claim for service connection for bladder cancer in July 1996 alleging his cancer was due to exposure to Agent Orange.  That claim was denied in December 1996.  The Veteran did not appeal and the December 1996 decision became final.  Thereafter, in December 2010, the Veteran filed for service connection for bladder cancer and residuals, due to cigarette smoking (secondary to mental health).

The evidence of record now contains multiple articles indicating a connection between bladder cancer and smoking as well as psychiatric disorders and smoking.  In addition, the Veteran submitted General Counsel Memorandum VAOPGCPREC 6-2003 that indicates secondary service connection may be established for a tobacco-related disability that is a result of or aggravated by a service-connected disability unrelated to tobacco use, such as PTSD or another acquired psychiatric disorder.  Such evidence is not cumulative or redundant of the evidence of record in December 1996, and raises a reasonable possibility of substantiating the claim.  If the claim for service connection for a psychiatric disorder is granted and it is found that such disability caused cigarette smoking, it could be shown that it is at least as likely as not that bladder cancer was secondary to that service connected disability.  Accordingly, the Board determines that there is new and material evidence sufficient to reopen the Veteran's service connection claim.  

V.  Service Connection Generally

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009);  Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Service connection for certain chronic diseases, including degenerative joint disease (DJD), a.k.a. arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013). 

Where a chronic disease under section 3.309(a) is shown as such in service or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker, 708 F.3d at 1336.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of a link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.   

VI.  Service Connection for PTSD

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., the diagnosis must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and must be supported by findings on the examination report; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy" or was a prisoner of war (POW) as established by official records, including recognized military combat citations or other supportive evidence.  If VA determines that the veteran engaged in combat with the enemy or was a POW and the alleged stressor is combat or POW related, then the veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with the circumstances, conditions or hardships of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, VA determines that the veteran did not engage in combat with the enemy or was not a POW, the veteran's lay testimony by itself, is insufficient to establish the occurrence of the alleged stressor. Instead, the record must contain credible supporting evidence that corroborates the veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board finds it important to note at the outset that the Veteran signed a confidentiality agreement in service regarding his experiences as a medical specialist for the Special Forces and that he is precluded from talking openly about his in-service experiences because the information remains classified.  He filed an acknowledgement of understanding in an AR380-5 in October 1971.  Pursuant to FAST Letter 09-52 dated December 9, 2009, "Special Operations are operations that have the characteristics of combat; therefore 38 C.F.R. § 3.304(d) will apply in all cases where a Veteran's participation in Special Operations is verified", as here.  

In a July 2010 e-mail from a VA Liaison officer to U.S. Special Operations Command, it was indicated that a response had been received from the USASOC Command at Fort Bragg and that the Veteran's stressors were confirmed, although no specific information could be released since the Operation he claimed to have participated in is still classified.  

At his hearing before the Board in March 2014, the Veteran indicated that there were "a lot of ambushes, a lot of raids, a lot of B-52 strikes" involved.  He indicated that he remembered the mass casualties the most.  He indicated trouble concentrating, feeling angry and he was kept awake "seeing the piles of bodies in the rice paddies."  He indicated he "came out of there pretty wrecked" and he did not know it then, but he had depression and anxiety that he treated by smoking cigarettes.  

The Veteran indicated that he began seeking treatment for depression from a Dr. S.R. in the years following service, but that the doctor is deceased and the records are not obtainable.  He stated he was treated with hypnosis, relaxation tapes and cognitive therapy and was able to quit his decade-long smoking habit in 1984.  
The Veteran underwent a VA examination with a VA psychiatrist in December 2011.  The Veteran reported onset of depression in the mid-1970s.  He also indicated he was depressed over his divorce and cancer treatments which began in 1992.  As stressors, the Veteran reported that night flights into the jungle during service were terrifying and he had a "fear of heights, and a fear of the dark, and a fear of failure."  He also reported that during his medic training he served in an amputee ward in Georgia and he was "in shock at first" at the sight of such severe injuries, although he got used to it.  The examiner declined to diagnose PTSD and instead diagnosed Depressive Disorder, NOS and opined that it was less likely as not related to his claimed stressors, because "onset of depression was not reported as noticeable until 1992, which was well after the events noted in service."

Thereafter, in March 2012, the Veteran submitted a statement from his mother who indicated she noticed a change in him when he returned from service.  He was "angry and irritable where he had been easy going and good natured."  She indicated, and the Veteran has also made the contention, that he started counseling in the 1970s which continued for a few years until the doctor's death.  She indicated that during that period he had episodes of out of control anger, suicidal thoughts and trouble finding and keeping a job.  She indicated his depression became more severe after his diagnosis of cancer in 1992 and that he experienced "continuing difficulty with concentration and inability to focus" which led to employment and financial problems and marital difficulties leading to divorce.

In April 2012, the Veteran submitted a statement from a private psychologist.  The examiner set forth the Veteran's symptoms and diagnosed PTSD, delayed onset, chronic with secondary depression and anxiety disorder NOS most likely secondary to PTSD.  The psychologist stated the Veteran's diagnosis conformed with  the DSM-IV criteria and opined:

It is my professional opinion that [the Veteran's] PTSD symptoms with depression and anxiety are more likely than not secondary to his traumatic experiences while serving as a Special Forces medic in multiple covert operations between 1972 and 1973 in Special Forces unit 31.  

The examiner recognized that the Veteran's combat experiences had been confirmed and had troubled him to the point of requiring therapy since soon after discharge.  He also opined that "PTSD symptoms with secondary depression have certainly caused at least a moderate negative impact on his relationships and his social activities and may also have contributed to his multiple jobs since 1973."
In his January 2013 Form 9, the Veteran indicated his feeling that he was not diagnosed with PTSD at the VA examination because he had not divulged many details of his service experiences because of their classified nature.  The Veteran indicated that he did not realize he had the condition, or what was causing his problems until he went to work for the VA a few years ago, received training and began hearing from co-workers about PTSD and the "life-threatening experiences" that could cause it.  

The Veteran went for a follow-up visit with his private psychologist in February 2013.  The psychologist indicated that the Veteran "easily continues to meet the DSM-IV criteria for a diagnosis of PTSD with secondary depression and anxiety."  The physician alleged that the Veteran had just recently realized he may have PTSD due to his military experiences and that in treatment records and other assessments, he had not been able to be at all forthcoming about his experiences because they were still considered classified.  

The Board finds the evidence of record supports the grant of service connection for PTSD.  The Veteran has a diagnosis of PTSD that conforms with the DSM-IV criteria that has been directly related to his service experiences as a medic in the Special Forces Unit.  The Board recognizes the VA examiner declined to render a PTSD diagnosis; however, the preponderance of the evidence must be against the claim for the benefit to be denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Resolving reasonable doubt in the Veteran's favor, service connection for PTSD is granted.  See 38 C.F.R. § 3.102 .

VII.  Orthopedic Claims: Foot Conditions, Hip Conditions

The Veteran contends that his current orthopedic conditions were caused by making multiple hard landings while parachuting as a medical specialist in the Special Forces.  A Special Operations Forces Incident statement indicates that the Veteran was part of the 46th Special Forces Company, Special Forces US Army Thailand A-31 (Team 31) from July 1972 to June 1973.  As to the Incident, the form indicated:

Veteran claims to have trained 400 man Royal Laotian Army (RLA) Guerilla Mobile Units and RLA Parachute Regiment covertly in offensive tactics against NVA troops and Laos troops, interdiction and search and rescue missions. Veteran made parachute jumps alongside his Laotian trainees and injured himself during night ops training on the edge of a rocky cliff next to a river in a remote area.  Made multiple jumps over his one year tour which contributed to injuries/disabilities.

The Board finds the Veteran's testimony that he made at least 80 parachute jumps during service to be credible, especially in light of the fact that some records and information regarding the circumstances of his service remain classified.

(a) Foot Conditions

The Veteran contends his feet would hurt after a parachute jump and have been sore on and off since service although he never sought treatment.

As to the left foot, there is no evidence of record that the Veteran has a currently diagnosed left foot disability.  Complaints of pain, without medical evidence of an underlying impairment capable of causing the symptoms alleged, are generally not sufficient evidence of the existence of a current disability for VA service connection purposes.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).   The existence of a current disability is the cornerstone of a claim for service connection and VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Here, although the Veteran experiences left foot pain, the Veteran does not have a diagnosed left foot disorder.  Therefore, the Board cannot grant the claim for service connection.

As to the right foot, an x-ray taken in January 2010 indicated a small right plantar calcaneal spur.  The examiner diagnosed chronic intermittent right foot pain with mild plantar calcaneal spur.   Following review of the claims file, interview of the Veteran and examination, the examiner opined that the Veteran's foot condition was less likely than not related to any military injuries or events.  The Veteran was not seen for foot problems in service and his separation physical in 1973 and enlistment physical for the National Guard in 1975 did not indicate foot problems.  In addition, prior to the January 2010 VA examination, although the Veteran indicated intermittent pain in his feet; he did not seek any medical treatment.  The VA examiner opined that conditions not resulting in medical discharge and without documentation of ongoing medical care within 5 years of military discharge are most likely to have been resolved self-limited conditions.  There is no other evidence of record contradicting such opinion, and thus, the Board finds that it has not been shown that it is at least as likely as not that the right foot calcaneal spur identified on x-ray in 2010 was incurred in service or is the result of injury due to parachuting in 1972 and 1973.

Because the preponderance of the evidence is against the claim that the Veteran's right calcaneal spur is related to service and the evidence does not demonstrate that the Veteran has a diagnosed left foot disability, the benefit-of-the-doubt doctrine does not apply, and the claims for service connection for a right calcaneal spur, right foot, and for a left foot condition must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

(b) Hip Conditions

As demonstrated on x-ray at the January 2010 VA examination, the Veteran has right hip degenerative joint disease (DJD) and left hip joint space narrowing and juxta-articular sclerosis.  It is conceded that he participated in 80 or more parachute jumps during service which he alleges caused injury to his hips.  The remaining question is whether the current DJD in the right hip or the joint space narrowing and juxta-articular sclerosis of the left hip had their onset in service or are at least as likely the result of injury due to parachuting in service as they are the result of any other cause or factor.

In a private record dated in August 2009, the Veteran reported "gradually worsening aches and pains, and stiffness in his joints especially in his lower back and both hips."  He indicated a belief that he may have arthritis and that he may have injured his joints while parachuting during military service.  X-rays of both hips were negative.

At the January 2010 VA examination, the Veteran indicated he started noticing increasing problems with his hips within the first 5 years after military service.  In addition, he indicated he had not seen any primary health care physician or any specialist in connection with his hip pain.  Upon review of the claims file, interview of the Veteran and review of the x-ray results showing right hip DJD and left hip juxta-articular sclerosis, the examiner opined that the Veteran's hip conditions were less likely than not related to any military injuries or events.  He recognized the Veteran had not sought treatment during service and that his 1975 National Guard entrance examination was negative for hip complaints.  He concluded that conditions that did not lead to any documentation of medical care within 5 years of military discharge were most likely to have been resolved self-limited conditions.  

Based on the evidence of record, the Board concludes that service connection is not warranted on a direct basis because there is no evidence of hip disabilities in the record until 35 years after separation from service in January 2010 and because the record does not contain a medical nexus linking the any injury from parachuting in service to the current disabilities in the Veteran's hips.  In other words, the examiner did not find enough evidence of record to indicate that the Veteran's current hip disabilities were incurred in service as a result of parachute jumping or other in-service injury.

As mentioned previously, DJD, or arthritis, is a chronic disease and service connection may be granted if it can be shown that arthritis manifested in service or to a degree of 10 percent within one year of separation from service.  In addition, service connection could be supported by proven continuity of symptomatology that would serve to demonstrate the existence of arthritis while in service or within the presumptive period.  The Veteran indicates he injured his hips parachuting and has experienced pain to the present day; however, there is no evidence of continuing treatment or any indication that a chronic disease manifested in service, especially given that arthritis was not recognized on x-ray until January 2010.  In addition, the Veteran himself indicated that he initially noted problems in his hips 5 years following separation from service.  Because there is no evidence that arthritis of the right hip manifested to a compensable degree within a year of the Veteran's discharge from service, service connection cannot be presumed.  See 38 C.F.R. §§ 3.307, 3.309(a).  

The Veteran does not have a chronic disability in his left hip and there is no evidence of record indicating a diagnosis of a left hip disability until more than 35 years after separation from service.  The Board concludes that although the Veteran may have injured himself parachuting in service, the medical evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's current left hip disability was incurred in service or resulted from parachute jumps in the early 1970s.

Because the preponderance of the evidence is against the claim, the benefit of-the-doubt doctrine does not apply, and the claim for service connection for a bilateral hip condition must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened.

Service connection for PTSD is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for bladder cancer is reopened.

Service connection for right calcaneal spur, right foot is denied.

Service connection for a left foot condition is denied.

Service connection for right hip degenerative joint disease is denied.

Service connection for left hip joint space narrowing and juxta-articular sclerosis is denied.


REMAND

Reasons for Remand: To obtain potentially outstanding private treatment records and to schedule VA examinations.

I.  Orthopedic Claims:  Cervical Spine, Lumbar Spine, Left Ankle

The Veteran argues that repetitive parachute jumps and landings during service caused pressure to his joints and resulted in his current orthopedic conditions.  In the Veteran's March 2010 notice of disagreement, he indicated his belief that he "sustained some mild trauma to all [his] joints at the time of the jumps, whether [he] realized it then or not, and subsequent jumps added to that, and that the joint problems developed LATER at the sites of those other traumas." (Emphasis in original).  

The Veteran submitted several articles addressing military parachuting injuries.  One such article, "Military Parachuting Injuries: a literature review", Occup. Med. Vol. 14, 17-26 (1999) indicates that it is the impact with the ground that causes the majority of injuries.  Most injuries discussed in the article are fractures and there is no discussion regarding whether injury can arise many years after service.  The article does note that factors which increase the risk of injury include "the carriage of heavy equipment, pre-descent stress on prolonged turbulent aircraft flights, massed drops from multiple aircraft and night descents."  Id. at 24.  Night jumps with equipment were the type of jump most associated with injury.  Id.  The Veteran contends he made 10 night jumps during service wearing full gear.  See July 2009 Statement in Support of Claim.  A Special Operations Forces Incident statement does indicate that the Veteran "injured himself during night ops training on the edge of a rocky cliff next to a river in a remote area" and that the Veteran "[m]ade multiple jumps over his one year tour which contributed to injuries/disabilities."

Another article entitled "Degenerative Disease in Lumbar Spine of Military Parachuting Instructors" indicates that parachuting places "enormous stresses on the human spine."  The article was focused on a study of 74 parachuting instructors, mean age 33 years and with an average of 410 parachute jumps and considered the mechanical stress to the spine in the development of degenerative changes of the discs.  The study revealed that "young parachutists" had a considerable degree of degenerative changes in the lumbar spine in comparison to non-parachutists.  The article concluded that parachuting appears to hasten the normal degenerative process.  

As to the Veteran's cervical and lumbar spine, he was not seen for back problems in service and his separation physical in 1973 and enlistment physical for the National Guard in 1975 did not indicate back problems.  The Veteran contends, however, that because he was a medic he was able to self-medicate with pain relievers when needed and thus, did not have to seek treatment in service.

In a private record dated in August 2009, the Veteran reported gradually worsening aches, pain and stiffness in his lower back.  He indicated a belief that he may have arthritis and that he may have injured his joints while parachuting during military service.  X-rays were requested.  Low back pain was diagnosed; lumbar spine x-rays did not show any abnormality and arthritis was not noted to be present.

In a private treatment record dated in September 2009, the Veteran reported landing hard on both feet while parachuting and that he was thrown backward injuring his back and neck.  Upon examination, the examiner diagnosed chronic mechanical low back pain (low back pain syndrome) and probable DJD of the cervical spine, although this was not confirmed on x-ray.  The Veteran indicated he has had neck and low back pain to some degree since he was discharged from the military and that the pain had become worse in the last few years.  He indicated taking over-the-counter pain relievers every day and that he received treatment from a chiropractor to control his pain.  Following his interview with the Veteran, the examiner stated: "It is my professional opinion that these two conditions are at least as likely as not related to injuries he sustained in multiple parachute jumps while in the military."  The doctor did not provide a rationale for such opinion.

At his VA examination in January 2010, the Veteran reported seeing a chiropractor in the early 1980s for neck and back problems.  He indicated he had been seeking treatment for chiropractic concerns for over 25 years.  Slight limitation of motion was noted in the cervical spine and the examiner diagnosed mild cervical degenerative joint disease C5-C6 and C7, shown on x-ray.  Slight limitation of motion was also noted in the lumbar spine and x-ray indicated mild degenerative changes involving the thoracic lumbar junction.  The doctor opined that the Veteran's back conditions were less likely as not caused by his parachute jumps in service.  His rationale included the fact that the Veteran had not sought treatment for back problems in service and his separation physical in 1973 and enlistment examination for the National Guard in 1975 indicated a normal spine.  He concluded that "[c]onditions not resulting in medical discharge and without documentation of ongoing medical care within 5 years of military discharge are most likely to have been resolved self-limited conditions."

The Veteran submitted a July 2013 statement from a private orthopedist, Dr. J.W.M.  The Veteran noted that the Veteran, then 64 years old, presented with pain in the cervical neck which began gradually 8 days prior at work and resulted from repetitive motion.  The doctor reviewed an MRI and identified left C5/6 disc herniation and C5/6 spinal stenosis.  Based on a discussion with the Veteran, Dr. J.W.M. concluded that the "problem is likely related in space and time to his work and was due to aggravation of old injuries sustained while on active duty."  The doctor relied entirely on the Veteran's contentions when coming to such conclusion.
In a February 2014 statement, a VA neurosurgeon indicated the Veteran had an anterior cervical discectomy and fusion performed in January 2014.  He indicated the Veteran had very large osteophytes which had "most likely been with the patient for a very long time."  It was indicated that they "could develop from injury or trauma many years ago."  There was no mention as to what the trauma might have been or how the neurosurgeon was qualified to provide such opinion.

Here, we have several opinions as to whether the Veteran's current degenerative changes in the low back and degenerative joint disease in the cervical spine are related to parachute jumping in service.  The Board finds that the positive opinions relating low back pain and the Veteran's cervical spine disabilities to parachute jumps executed over 35 years prior are not supported by adequate rationale. The examiners did not have the claims file for review and relied entirely on the Veteran's contentions that his conditions are related to service. 

The Board notes, however, the Veteran's statement that he has sought chiropractic treatment for many years.  No treatment records supporting such contention appear in the claims file.  As VA has a duty to assist the Veteran to substantiate his claim, the Board will remand the claims to give the Veteran an opportunity to provide authorization to VA to retrieve any chiropractic treatment records or other treatment records that may demonstrate continuing treatment for lumbar or cervical spine pain or disability.

Thereafter, VA should provide the Veteran another VA examination to assess the current nature and etiology of his lumbar and cervical spine disabilities.  The examiner should clarify diagnoses of any lumbar or cervical spine disabilities and then, upon review of the entirety of the record, should opine as to whether it is at least as likely that the Veteran's back disabilities are due to the rigors of his parachute jumps in military service as it is to any other cause or factor.  If the examiner finds that there is another likely cause of the Veteran's back disabilities, he or she should so state.  The examiner should take into account the articles regarding parachuting injuries provided by the Veteran and provide a complete rationale for any opinion rendered.

As to the Veteran's left ankle, available STRs indicate an injury in March 1971.  An examination of the left ankle indicated tenderness on palpation.  Flexion and extension were noted to be slightly decreased, although inversion was within normal limits.  The impression was of a strain. 

At the Veteran's January 2010 VA examination, the Veteran indicated he had experienced intermittent ankle pain for the past 35 years that had begun to worsen in the last 3 to 5.  The examiner noted tenderness at the lateral malleoli and "bony bumpy predominance lateral malleoli region."  In addition, upon examination, plantar flexion was noted to be to 40 degrees (normal 45 degrees) and dorsiflexion was to 10 degrees (normal to 20 degrees).  Eversion and inversion were noted to be decreased in comparison to the contralateral right ankle.  No objective evidence of pain or painful motion was noted or any additional functional loss.  X-rays were normal and the examiner diagnosed chronic left ankle pain.

Although the examiner declined to make a diagnosis, which is central to a service connection claim, the objective evidence, to include limited motion in the ankle, indicates the presence of an ankle disability.  To provide the Veteran every opportunity, the Board finds that the Veteran should be afforded another VA examination to clarify any diagnosis of a left ankle disability in light of limitation of motion.  In addition, the examiner should specifically consider the evidence of an in-service injury to the ankle and the evidence of numerous hard impact parachute jumps in service when opining as to whether it is at least as likely as not that any diagnosed left ankle disability was incurred in or caused by an event or injury in service.

II. Bladder Cancer and Residuals

Service connection for bladder cancer due to exposure to Agent Orange was denied in a December 1996 rating decision.  The Veteran did not appeal that decision and it became final.  In December 2010, the Veteran filed a claim to reopen a claim for service connection for bladder cancer and residuals due to cigarette smoking secondary to a mental health condition.  The residuals were listed as surgical removal of the bladder and ileal diversion, erectile dysfunction, recurrent urinary infections, recurrent kidney stones, and recurrent small bower obstruction caused by adhesions resulting from infection/surgery.

At his March 2014 hearing before the Board, the Veteran argued that smoking was caused by his depression and anxiety that resulted from his experiences in service and that his heavy smoking habit caused his cancer.  He indicated he began smoking in service where cigarettes were provided and that the more stressful things got, such as jump school or night jumps, he felt he needed to get his "nerves settled down."  He indicated that when in combat he could not smoke, but, when he was in a place where he could smoke, he did to the point it became a habit that he could not break.  He indicated he would get up at midnight and smoke and think and rehash things and he believes he smoked "hard enough and long enough" that he got cancer.  He indicated he quit smoking in 1984.  Subsequently, in 1992, he was diagnosed with cancer and began smoking again three years later.  He went to a clinic at VA and was given patches which helped him to again quit smoking in 1998.

The Veteran submitted a June 2013 article from the American Psychological Association entitled "Smoking and Mental Illness."  This article indicates that Americans with mental illnesses have a 70% greater likelihood of smoking than the general population.  See February 8, 2013 'Morbidity and Mortality Weekly Report from the Centers for Disease Control and Prevention.'  Another article from the National Alliance on Mental health indicates that a study by the Journal of the American Medical Association reported that "44.3% of cigarettes in America are consumed by individuals who live with mental illness and/or substance abuse disorders."  A September 2013 article in Science News cited research showing psychiatric disorders may make the brain more susceptible to addiction.

As to bladder cancer, the Veteran submitted an article from the Mayo Clinic entitled "Bladder Cancer, Risk Factors".  The article states: 

Smoking Cigarettes, cigars or pipes may increase your risk of bladder cancer by causing harmful chemicals to accumulate in your urine.  When you smoke, your body processes the chemicals in the smoke and excretes some of them in your urine.  The harmful chemicals may damage the lining of your bladder, which can increase your risk of cancer.

General Counsel Opinion 6-2003 recognizes that 38 C.F.R. § 1103(a) and 38 C.F.R. § 3.300(a) prohibit service connection for any condition that is attributable to a veteran's use of tobacco during service.  However, it also states that the "plain language of the statute and regulation do not bar the finding of secondary service connection for a disability related to the veteran's use of tobacco products after the veteran's service, where that disability is proximately due to a service-connected disability that is not service connected on the basis of being attributable to the veteran's use of tobacco products during service."  Id. (emphasis in original).

Here, the Veteran has bladder cancer that evidence suggests may be caused by smoking cigarettes.  The Veteran alleges he smoked heavily for 10 years following separation from service prior to his cancer diagnosis.  In addition, the Board has granted service connection for PTSD by way of this decision which the Veteran contends led to his cigarette smoking habit.  Because PTSD was not service connected on the basis of being attributable to the Veteran's use of tobacco during service, the Veteran is not precluded from seeking secondary service connection for his bladder cancer.  

VA is required to provide a veteran an examination when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran has a current disability; there is evidence suggesting that a service-connected disability led the Veteran to smoke which in turn caused his current disability; and there is not enough evidence as to the actual etiology of the Veteran's bladder cancer to decide the claim.  Therefore, the claim must be remanded for a VA examination.

Based on the guidelines set forth in General Counsel Opinion 6-2003, the VA examiner should opine as to (1) whether the Veteran's service-connected PTSD caused the veteran to use tobacco products after service; (2) if so, whether the use of tobacco products as a result of PTSD was a substantial factor in causing bladder cancer; and (3) whether the bladder cancer would not have occurred but for the use of tobacco products caused by PTSD.  See VAOPGCPREC 6-2003.

The RO should then readjudicate the claim and determine whether it is at least as likely as not that bladder cancer was directly related to the veteran's use of tobacco products after service, where use of tobacco was shown to be proximately due to PTSD, a disability that is not service connected on the basis of being attributable to the veteran's use of tobacco products during service.

III.  Erectile Dysfunction, Kidney Stones, Small Bowel Obstruction, Gout and Recurrent Urinary Tract Infections

The issues of service connection for erectile dysfunction, kidney stones, small bowel obstruction, recurrent urinary tract infections and gout are inextricably intertwined with the issue of service connection for bladder cancer.  Therefore, the Board must defer consideration of these claims until the development is complete on that issue.

As to erectile dysfunction, a diagnosis of impotence was rendered in September 1996 and a urology note dated in 2000 indicates a diagnosis of erectile dysfunction.  The Veteran has not been afforded a VA examination as to the etiology of this disability which the Veteran claims is secondary to his bladder cancer.

As to kidney stones and small bowel obstruction, the Veteran submitted information regarding a 2006 study showing that complications from an ileal conduit urinary diversion due to bladder cancer can include bowel obstructions and stones.  Private records indicate a large kidney stone in the Veteran's right kidney that required percutaneous removal in 2002. A private record from St. Joseph's Hospital dated in March 1993 indicated complaint of recurrent obstructive bowel phenomenon, associated with adhesions, presumably due to radical surgery for carcinoma of the bladder in 1992.  A record dated in March 2010 from St. Joseph's indicated another partial small bowel obstruction and a history of bowel obstructions was noted.  

As to recurrent urinary tract infections, the Veteran provided an article entitled "Long-Term Effects of Ileal Conduit Diversion on Upper Urinary Tract in Bladder Cancer Examined."  

As to gout, the Veteran alleged in a July 2012 statement his belief that gout was secondary to the ileal diversion necessitated by his bladder cancer.  He indicates that his private primary care physician indicated he thought the ileal diversion was causing urine "to back up or not drain properly, and this appears to be causing the gout."  The Veteran also submitted an article entitled "What is gout? What causes gout?" alleging that gout is caused by a high level of uric acid in the blood.  He contends that because of his ileal diversion, his kidneys were not excreting enough uric acid, causing elevated levels in his blood leading to gout.

On remand, the examiner who provides an examination to assess the etiology of the Veteran's bladder cancer should also opine as to the relationship between bladder cancer and erectile dysfunction, kidney stones, bowel obstruction, gout and recurrent urinary tract infections.

IV.  Hypertension

The Veteran contends that his hypertension is secondary to service-connected coronary artery disease (CAD) caused by treatment with beta blockers.  See April 2012 Notice of Disagreement.  

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm, or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note 1 (2013).  For a diagnosis of hypertension under the regulations, it must be confirmed by readings taken two or more times on at least three different days.  Id.

There are various blood pressure readings throughout the record - some which indicate the presence of hypertension for VA purposes and some that do not.  The Board finds that at this time there is insufficient evidence to decide the claim and the Veteran should be afforded an examination to verify a current diagnosis of hypertension and to obtain an opinion as to the likely etiology of the hypertension, if diagnosed, to include whether it is caused by or aggravated by a service-connected disability such as CAD or PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records with the claims file.

2.  Request the Veteran provide authorization for release of any private treatment records not yet of record,  to specifically include chiropractic records or  other records that indicate continuing treatment for spine pain or disability.  

Assist him in obtaining any records he identifies.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  After records have been obtained to the extent available, schedule the Veteran for a VA examination with an appropriate VA physician, preferably an orthopedist, to determine the current nature and etiology of any diagnosed disabilities of the lumbar and cervical spine. The examiner must be provided with the claims file and a copy of this REMAND; a notation that the file was reviewed should appear in the examination report.

The examiner should note that it is conceded that the Veteran made at least 80 parachute jumps while in service.

All tests necessary to diagnose low back or cervical spine disabilities should be accomplished, to include taking x-rays to confirm the presence of degenerative joint disease, a.k.a. arthritis.

After review of the record, to include the articles regarding parachuting injuries and the September 2009, July 2013 and February 2014 private medical opinions discussed in this REMAND, the examiner should address whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that the Veteran's low back disability and/or his cervical spine disability  was caused by or related to his parachute jumps during military service.

If opinions as to both the lumbar spine and the cervical spine are not provided, the examination report will be found inadequate and will have to be returned for an addendum opinion.  

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts specific to this Veteran's claim would be helpful to the Board.

4.  After records have been obtained to the extent available, schedule the Veteran for a VA examination with an appropriate VA physician to determine the current nature and etiology of any currently diagnosed left ankle disability.  The examiner must be provided with the claims file and a copy of this REMAND; a notation that the file was reviewed should appear in the examination report.

All tests necessary to diagnose a left ankle disability should be accomplished and the examiner should note the presence of limited motion shown on the January 2010 examination.

The examiner should specifically consider the evidence of an in-service injury to the ankle and that it is conceded that the Veteran made at least 80 parachute jumps while in service when opining as to whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that any diagnosed left ankle disability was incurred in or caused by an event or injury in service.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts specific to this Veteran's claim would be helpful to the Board.

5.  After records have been obtained to the extent available, schedule the Veteran for a VA examination with an appropriate VA physician to determine the etiology of the Veteran's bladder cancer, erectile dysfunction, kidney stones, small bowel obstruction, gout and recurrent urinary tract infections.  The examiner must be provided with the claims file and a copy of this REMAND; a notation that the file was reviewed should appear in the examination report.

After review of the record, to include the numerous articles regarding the relationship between smoking and mental illness and smoking and bladder cancer, the examiner should address whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that the Veteran's bladder cancer was caused by or related to his military service.

As part of this opinion, the examiner should specifically answer the following:

(1) is it at least as likely as not that the Veteran's service-connected PTSD caused him to use tobacco products after service;

(2) if so, is it at least as likely as not that the use of tobacco products as a result of PTSD was a substantial factor in causing bladder cancer; and

(3) is it at least as likely as not that bladder cancer would not have occurred but for the use of tobacco products caused by PTSD.

The examiner should also provide an opinion as to whether the Veteran currently has erectile dysfunction, kidney stones, small bowel obstruction, gout and recurrent urinary tract infections and provide opinions for each diagnosed disability as to whether it is at least as likely as not that it is a residual of, caused by or aggravated by the Veteran's bladder cancer.

If opinions as to each of the listed disabilities is not provided, the examination report will be found inadequate and will have to be returned for an addendum opinion.  

The examiner should consider the articles provided by the Veteran relating to a relationship between bladder cancer and the development of kidney stones, urinary tract infections and gout.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of a disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts specific to this Veteran's claim would be helpful to the Board.

6.  After records have been obtained to the extent available, schedule the Veteran for an examination to determine the current nature and etiology of his hypertension.  The examiner must be provided with the claims file and a copy of this REMAND; a notation that the file was reviewed should appear in the examination report.

All indicated tests and studies should be accomplished and all clinical findings reported in detail to determine whether the Veteran currently has hypertension.

If hypertension is diagnosed, the examiner should render an opinion as to whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that the Veteran's hypertension was incurred in or had its onset in service.

The examiner should also opine as to whether it is at least as likely as not the Veteran's hypertension was caused by or aggravated by his service-connected coronary artery disease and/or his service-connected PTSD.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.
For purposes of this analysis, "aggravation" is defined as a permanent worsening of a disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts specific to this Veteran's claim would be helpful to the Board.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. Stegall v. West, 11 Vet. App. 268 (1998).

8.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


